PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/135,850
Filing Date: 19 Sep 2018
Appellant(s): Pulido et al.



__________________
Stephen F.W. Ball, Jr. (Reg. No. 59,169)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 3, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method of organizing human behavior, which is for organizing lesson plans for students. 
Claims 1, 2, 3-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2011/0065082 A1 (“Gal”) in view of U.S. Patent Pub. No. 20100004969 (“Menear”). 
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Menear and further in view of U.S. Patent No. 8,358,965 (“Allen”). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal in view of Menear and further in view of U.S. Patent Publication No. 2009/0068629 (“Redd”). 
WITHDRAWN REJECTIONS
The rejection of claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2011/0065082 A1 (“Gal”) is withdrawn.
(2) Response to Argument
35 U.S.C. 101

Claims 1-16 Recite a Method of Organizing Human Behavior
Applicant argues on pages 9 through 11 that the claimed holistic learning management system is not a method of organizing human behavior because the “claims recite ‘learning’ rather than ‘teaching’ and ‘learning’ is not about “managing personal behavior or relationships or interactions between people.” Applicant is mistaken.
Claims 1-16 express the abstract idea of organizing lesson plans for students, which is a process performed by teachers, professors, and tutors to manage their relationships with students. Teaching is one of the examples expressly given in MPEP 2106.04(a)(2) under the category “managing personal behavior or relationships or interactions between people. Applicant appears to argue that claims must expressly recite the term “teaching” to fit within this group. As explained in the final rejection, limitations such as “authoring content related to the competency-based requirement with the interface” and “assessing completion of the competency-based requirement with the interface” are methods of organizing human behavior that covers creating and grading of homework assignments. These limitations are ones commonly performed by a teacher, despite not expressly stating the term “teaching.” 
Applicant argues that several other steps of each independent claim precludes the claims from being abstract ideas (Applicant’s Brief p. 10 (“Independent claims 1, 12, and 14 each has recitations of multiple “providing” such as providing a user-defined learning structure, the learning outcome, the module outcome, and “authoring” content related to the competency-based requirement, which at least partially correspond to “creating programs.” Independent claims 1, 

Additional Elements Do Not Integrate the Abstract Idea into a Practical Application
On page 11-12 of the appeal brief Applicant extends their argument that none of the six “providing,” “authoring,” and “manipulating visually” limitations from independent claims 1, 12, and 14 recite abstract ideas, and therefore these limitations integrate the abstract idea into a practical application. Applicant is mistaken. As explained above the vast majority of the claim limitations, including the 6 disputed limitations, are simply recitations of the abstract idea of organizing lesson plans for students. The method of organizing human behavior by organizing lesson plans for students also includes the “providing,” “authoring,” and “manipulating visually” steps. Therefore, these limitations cannot integrate the abstract idea into a practical application. Ubisoft Entm't, S.A. v. Yousician Oy, 2020 WL 3096369, at *3 (Fed. Cir. June 11, 2020) (holding that the nature of the asserted claims was not patent-eligible where “the patent itself makes clear that the claimed invention involves merely the application of conventional computer technology to common guitar instruction techniques.”) Ubisoft determined in a similar case including visual limitations “presenting, on a display device, a plurality of fingering notations corresponding to the song to be played by a user,” and “selectively changing a difficulty level of at least a portion of the presented plurality of fingering notations corresponding to the song” providing limitations “recommending appropriate songs based on a skill level of the user as determined from past performances” and “presenting, on a display device, a plurality of fingering notations corresponding to the song to be played by a user” and authoring limitations “generating at least one mini-game different from the game for the song being played targeted to improving the user's skills.” Id. Similarly, none of the claim limitations, including the “providing,” “authoring,” and “manipulating visually” limitations 
Additional Elements Do Not Amount to Significantly More than the Abstract Idea 
On page 12 and 13, Applicant again relies on the “providing,” “authoring,” and “manipulating visually” limitations to argue the claimed invention is not routine and conventional and therefore amounts to significantly more than the abstract idea. Again, the claims as a whole, including analysis of each limitation, recite an abstract idea, with the exception of the recitation of generic computer components for applying the abstract idea. Again, the additional elements are mere instructions to apply the abstract idea exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process. MPEP 2106.05(f). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
35 U.S.C. 103
As stated above, the rejection under 35 U.S.C. 102 is withdrawn, so arguments solely relating to the anticipation rejection are not addressed.
Gal Discloses Module Outcome
Applicant claims on pages 13-14 that because the term “module outcome” is broad enough to be disclosed by multiple teachings within Gal, Gal is “deficien[t] in teaching such terms.” Applicant is mistaken. Recitation of a multitude of evidence results from the fact that the term module outcome is quite broad and can include any grade or result from a part of the teaching curriculum. As applicant points out by referencing Fig. 2, Gal teaches lessons 250, learning activities 230, and Learning Objects 210, which may all be considered as modules of 
Applicant contends that none of performance of the learning objects, a “grade” for the learning objects, or a weighted pedagogic score “is not equivalent to ‘outcome’” (Applicant’s brief at 16). If none of performance, grades, or scores on learning objects or groups of learning objects would be considered outcomes, it is unclear what would be an outcome in the field of education. Each of performance, grades, and weighted pedagogic scores would be a result of the module and therefore a module outcome. As explained in Gal paragraph 286 “in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.” Grades and scores from quizzes and examinations are outcomes as well as any determination of success or failure in modules, e.g. “individual learning objects or learning activities.” All of these show the result or outcome of the building block of educational curriculum.
The combination of Gal and Menear render “the module outcome being assigned a weight percentage for completion of the learning outcome” obvious
On page 16, Applicant argues that Menear’s teaching in paragraph 135 that “manager 104 … may modify existing information, such as quiz questions, grading weights, or even attributes of activities, as desired. … select a course from a list of available courses, … adjust the weight given to the graded activities included in the course” does not teach the claim limitation “the module outcome being assigned a weight percentage for completion of the learning outcome.” (Applicant’s brief at 16). Under the broadest reasonable interpretation “graded activities” are 
Applicant does not dispute that Menear and Gal may be combined. The combination of Gal and Menear would render “the module outcome being assigned a weight percentage for completion of the learning outcome” obvious under even the narrowest and most improper claim construction implied by Applicant’s arguments. Gal teaches lower-level modules that include multiple tasks grouped together to obtain a common goal or objective. For example, in paragraph 237 “learning objects 211 and 217 are in the subject matter of multiplication… Accordingly, learning activity 234 (which includes learning objects 211 and 217) is in the subject matter of multiplication.”  A second lower-level group of tasks comprise a second module with the objective of learning division: “learning activity 231 (which includes learning objects 215 and 216) is in the subject matter of division.” These two lower level modules are combined into a higher level objective of learning math: “lesson 252 (which includes learning activities 234 and 231) is in the subject matter of math.” Gal paragraph 286 explains that an outcome of each module is determined by “system 100B [that] monitors the successes and the failures of individual students in individual learning objects or learning activities.” The teaching from 
Gal Discloses Module Outcomes and Learning Outcomes
Applicant argues that Gal does not teach multiple levels of outcomes, specifically that the claim limitations of a “module outcome” and a “learning outcome” are not disclosed by Gal. (Applicant Brief at 17). Again this appears to be based on an impermissibly narrow view the meaning of the term “outcome,” rather than the broadest reasonable interpretation as required 

    PNG
    media_image2.png
    867
    522
    media_image2.png
    Greyscale

“Data structure 200 includes multiple layers, for example, learning objects 210, learning activities 230, and lessons 250.” Gal at ¶ [0233]. The lowest level module is disclosed as “learning objects 210.” Learning Objects 210 each included one or more educational activities such as “assignments, tasks, quizzes, games, drills and exercises, problems for solving, questions, instruction pages” (Gal at ¶ [0234]) Learning objects are combined into a higher level 
learning objects 211 and 217 are in the subject matter of multiplication, whereas learning objects 215 and 216 are in the subject matter of division. Accordingly, learning activity 234 (which includes learning objects 211 and 217) is in the subject matter of multiplication, whereas learning activity 231 (which includes learning objects 215 and 216) is in the subject matter of division. Furthermore, lesson 252 (which includes learning activities 234 and 231) is in the subject matter of math.

¶ [0371] “Some tagging may describe the assessment rubrics for assessing the student response and parameters for grading it.” As explained in Gal paragraph 286 “in addition to conventional event-based quizzes or examinations, system 100B monitors the successes and the failures of individual students in individual learning objects or learning activities.” Module outcomes therefore include learning objects that have grades for “conventional event-based quizzes or examinations” and “the successes and the failures of individual students in individual learning objects” such as an assignment and a quiz on multiplication and a multiple choice test and drill on division. These successes and failures in multiplication are combined into the higher level learning activity where an overall outcome of success or failure is determined. The same is done with the learning activity on division. The learning activities are combined again into an overall lesson, such as math.

Applicant also argues that Menear does not teach a “learning outcome” and a “module outcome” on page 17. To the extent Gal does not teach a “module outcome” and a “learning outcome,” this tiered outcome would be obvious in view of Menear. As explained in response to the previous argument Menear’s teaching in paragraph 135 that “manager 104 … may modify existing information, such as quiz questions, grading weights, or even attributes of activities, as 
 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/KANG HU/Supervisory Patent Examiner, Art Unit 3715

                                                                                                                                                                                                        /XUAN M THAI/ Supervisory Patent Examiner, Art Unit 3715       

                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.